    Case 3:19-cv-01261-S Document 11 Filed 10/24/19                  Page 1 of 3 PageID 63


                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL LIABILITY & FIRE         §
INSURANCE COMPANY,                §
            Plaintiff             §
                                  §
V.                                §
                                  §
ZAVALA PLUS LLC, CARMEN           § CIV. A. NO. 3:19-CV-1261-S
HERNANDEZ, JOSE HERNANDEZ,        §
ELIGIO SILVA, MARICELA SILVA, AND §
MARIA SOLEDAD VARELA DE LOPEZ, §
             Defendants.          §


     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO ALL
                            DEFENDANTS


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff National Liability &

Fire Insurance Company (“Plaintiff”) hereby files this Notice of Voluntary Dismissal Without

Prejudice as to all Defendants, and state as follows:

       1.       On May 24, 2019, Plaintiff filed its Original Complaint for a declaratory

judgment regarding Plaintiff’s duty to defend and indemnify its insured, Defendant Zavala Plus

LLC, related to a January 7, 2019 single-vehicle bus accident that occurred in Mexico and claims

asserted in a lawsuit by passengers of the bus in federal court in Kansas. See Doc. 1. On June

24, 2019, Plaintiff filed its First Amended Complaint. See Doc. 7.

       2.       After filing the lawsuit, Plaintiff learned that the Kansas litigation was

subsequently dismissed. As of the date of the filing, Defendant Zavala Plus LLC confirmed that

it is not currently aware of the Kansas litigation being re-filed nor currently aware of any claims

that it intends to tender to Plaintiff for a defense and/or indemnity related to the above-referenced

bus accident.


NOTICE OF VOLUNTARY DISMISSAL                                                                PAGE 1
    Case 3:19-cv-01261-S Document 11 Filed 10/24/19                 Page 2 of 3 PageID 64


       3.      None of the Defendants have served an answer or motion for summary judgment.

See FED. R. CIV. P. 41(a)(1)(A)(i).

       4.      Given these subsequent developments, Plaintiff voluntarily dismisses without

prejudice all claims, demands, or causes of action asserted against Defendants in Plaintiff’s First

Amended Complaint under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

                                      Respectfully submitted,




                                      Susan A. Kidwell (Attorney-in-Charge)
                                      State Bar No. 24032626
                                      Daniel Durell
                                      State Bar No. 24078450
                                      LOCKE LORD LLP
                                      600 Congress Avenue, Suite 2200
                                      Austin, Texas 78701
                                      (512) 305-4700 (Telephone)
                                      (512) 305-4800 (Facsimile)
                                      skidwell@lockelord.com
                                      daniel.durell@lockelord.com

                                      -and-

                                      Taylor F. Brinkman
                                      State Bar No. 24069420
                                      Locke Lord LLP
                                      2200 Ross Avenue, Suite 2800
                                      Dallas, Texas 75201
                                      (214) 740-8442 (Telephone)
                                      (214) 756-8332 (Facsimile)
                                      tbrinkman@lockelord.com

                                      ATTORNEYS FOR PLAINTIFF
                                      NATIONAL LIABILITY & FIRE INSURANCE
                                      COMPANY




NOTICE OF VOLUNTARY DISMISSAL                                                              PAGE 2
    Case 3:19-cv-01261-S Document 11 Filed 10/24/19              Page 3 of 3 PageID 65


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel for Defendant Zavala Plus, LLC on this 24th day of October 2019, at
the following address:

VIA CM/ECF
Leland C. de la Garza
ldelagarza@hallettperrin.com
Condred C. Roberts
croberts@hallettperrin.com
HALLETT & PERRIN, P.C.
1445 Ross Avenue, Suite 2400
Dallas, Texas 75202



                                              Daniel Durell




NOTICE OF VOLUNTARY DISMISSAL                                                          PAGE 3
